MEMORANDUM **
Doroteo Estrada-Jasso appeals from the 360-month sentence imposed following his guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. In light of the valid appeal waiver, we dismiss.
Estrada-Jasso contends that the appeal waiver in his plea agreement is unenforceable because it was not knowing and voluntarily. We conclude that the waiver was knowing and voluntary and dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182-84 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.